Case 5:17-cv-00551-LHK Document 387-6 Filed 01/24/20 Page 1 of 7




                    EXHIBIT F
                  Case 5:17-cv-00551-LHK Document 387-6 Filed 01/24/20 Page 2 of 7




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00000996
                  Case 5:17-cv-00551-LHK Document 387-6 Filed 01/24/20 Page 3 of 7




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00000997
                  Case 5:17-cv-00551-LHK Document 387-6 Filed 01/24/20 Page 4 of 7




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00000998
                  Case 5:17-cv-00551-LHK Document 387-6 Filed 01/24/20 Page 5 of 7




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00000999
                  Case 5:17-cv-00551-LHK Document 387-6 Filed 01/24/20 Page 6 of 7




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00001000
                  Case 5:17-cv-00551-LHK Document 387-6 Filed 01/24/20 Page 7 of 7



              1 Infinite Loop
              Cupertino, CA 95014




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00001001
